UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1237


In re:   GARY BUTERRA WILLIAMS,

                      Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gary Buterra Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary Buterra Williams petitions for a writ of mandamus

seeking an order compelling the district court to reopen his

closed criminal case to hold an evidentiary hearing and transfer

him into federal custody.                We conclude that Williams is not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr   v.    United   States

Dist.    Court,      426 U.S. 394,   402     (1976);       United   States      v.

Moussaoui,     333 F.3d 509,    516-17       (4th    Cir.   2003).     Further,

mandamus     relief    is    available      only    when    the   petitioner     has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Williams is not available by way

of mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                             We

dispense     with     oral    argument       because       the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            2